Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2018

                                     No. 04-18-00275-CV

                        CITY OF MASON, TEXAS (Cross-Appellee),
                                    Appellant

                                               v.

  William Robin LEE, as Trustee of Lee Descendants Trust; William Harold Zesch and Amy
            Daviss Zesch; and Dennis Evans and Kay Evans (Cross-Appellant),
                                        Appellees

                     From the 452nd District Court, Mason County, Texas
                                   Trial Court No. 185789
                     The Honorable Robert Rey Hofmann, Judge Presiding


                                        ORDER
         The City of Mason, Texas’s opening brief was filed on June 12, 2018. Appellees/Cross-
Appellant’s consolidated response and opening brief is due on July 2, 2018. Before the due date,
Appellees /Cross-Appellants filed an unopposed motion for a twenty-day extension of time to
file the consolidated brief.
       The motion is GRANTED. Appellees/Cross-Appellants’ consolidated response and
opening brief is due on July 23, 2018.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court